UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7538


CHRISTOPHER BULLARD; TONY GINOR SAMPSON,

                      Plaintiffs – Appellants,

          v.

REUBEN FRANKLIN YOUNG,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-ct-03093-FL)


Submitted:   February 21, 2013             Decided: February 25, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Bullard, Tony Ginor Sampson, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Appellants appeal the district court’s order denying

relief on their 42 U.S.C. § 1983 (2006) complaint.                  We have

reviewed the record and find no reversible error.            Accordingly,

we   affirm   for   the   reasons   stated   by    the   district    court.

Bullard v. Young, No. 5:12-ct-03093-FL (E.D.N.C. Aug. 22, 2012).

We deny Appellants’ motion to compel an answer and for grant of

motions filed in the district court.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                    2